COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  THE STATE OF TEXAS,                           §              No. 08-18-00092-CR

                            State,              §                Appeal from the

  v.                                            §               346th District Court

  MICHAEL ANTHONY TORRES,                       §            of El Paso County, Texas

                            Appellee.           §              (TC# 20170D03112)

                                                §

                                          ORDER

       The Court GRANTS the Appellee’s third motion for extension of time within which to file

the brief until March 27, 2019. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Ray Velarde, the Appellee’s attorney, prepare the

Appellee’s brief and forward the same to this Court on or before March 27, 2019.


              IT IS SO ORDERED this 26th day of February, 2019.


                                                    PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.